{¶ 25} I concur with the opinion of the majority, except for their conclusion that State v. Funk is consistent with State v. Noggle. On the contrary, I would find that the appellate court in Funk unreasonably expanded the definition of "in loco parentis" to include *Page 14 
circumstances which the Supreme Court clearly excluded by its opinion in Noggle. However, I concur with the remainder of the majority opinion overruling the State's first assignment of error, and affirming the ruling of the trial court. *Page 1